Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11-14, 17, 19, 20, 26, 29, 30, 58, 68 and 69 are rejected under 35 U.S.C. 102(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 06-016502 A. No distinction is seen between the method and composition disclosed by JP 06-016502 A, and that recited in claims 1, 7-9, 11-14, 17, 19, 20, 26, 29, 30, 58, 68 and 69. JP 06-016502 A discloses an agricultural composition comprising urea, a polystyrene sulfonate, a maleic acid-styrene sulfonic acid copolymer and other polymers such as guar gum, polyethylene oxide and sodium polyacrylate. (See Paragraphs [0029], [0030], [0028] and [0031] of the English translation.) Accordingly JP 06-016502 A anticipates claims 1, 7-9, 11-14, 17, 19, 20, 26, 29, 30, 58, 68 and 69. In any event, it would be obvious to provide a composition comprising urea, a polystyrene sulfonate, a maleic acid-styrene sulfonic acid copolymer and an additional polymer .
Claims 5, 6 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over JP 06-016502 A, for the reasons given in the Office Action of November 25, 2020.
Claims 15 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over JP 06-016502 A as applied to claims 12  and 58 above, and further in view of Grisso et al, for the reasons given in the  Office Action of November 25, 2020. 
Claims 23-25  are rejected under 35 U.S.C. 103 as being unpatentable over JP 06-016502 A as applied to claim 1 above, and further in view of Schneider et al, for the reasons given in the Office Action of November 25, 2020.
Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over JP 06-016502 A as applied to claims 1 and 20 above, and further in view of Alexander et al, for the reasons given in the Office Action of November 25, 2020. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 80 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
This application apparently discloses allowable subject matter (i.e., regarding claim 80).
The following is a statement of reasons for the indication of allowable subject matter:  JP 06-016502 A discloses an agricultural composition comprising urea, a polystyrene sulfonate, a maleic acid-styrene sulfonic acid copolymer and other polymers such as guar gum, polyethylene oxide and sodium polyacrylate. (See Paragraphs [0029], [0030], [0028] and [0031] of the English translation.) However there is no teaching, disclosure or suggestion in JP 06-016502 A to include a copolymer comprising maleic and itaconic units or a tetrapolymer comprising itaconic, maleic and sulfonic moieties other than alkenyl sulfonates in the composition. Nor would there be any motivation from the prior art to do so. Accordingly claim 80 is not rejected over JP 06-016502 A.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736